Exhibit 10.1

Conformed Copy

 

THIRD AMENDMENT

 

                THIRD AMENDMENT, dated as of September 9, 2002, (this
“Amendment”), to the CREDIT AND GUARANTEE AGREEMENT, dated as of October 24,
2000, as amended by that First Amendment, dated as of May 1, 2001 and as further
amended by that Second Amendment dated as of October 23, 2001 (as further
amended, supplemented or otherwise modified, the “Credit and Guarantee
Agreement”), among NORTHWEST AIRLINES CORPORATION, a Delaware corporation
(“Holdings”), NORTHWEST AIRLINES HOLDINGS CORPORATION, a Delaware corporation
(“NWAC”), NWA INC., a Delaware corporation (“NWA”) (Holdings, NWAC and NWA
collectively referred to hereafter as the “Guarantors”), NORTHWEST AIRLINES,
INC., a Minnesota corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Credit and
Guarantee Agreement (the “Lenders”), CREDIT LYONNAIS NEW YORK BRANCH and ABN
AMRO BANK N.V., as co-documentation agents (in such capacities, the
“Co-Documentation Agents”), CITICORP USA, INC. and U.S. BANK NATIONAL
ASSOCIATION, as co-arrangers (in such capacities, the “Co-Arrangers”), DEUTSCHE
BANK TRUST COMPANY AMERICAS (f/k/a Bankers Trust Company), as syndication agent
(in such capacity, the “Syndication Agent”), JPMORGAN CHASE BANK, as
administrative agent (in such capacity, the “Administrative Agent”), and J.P.
MORGAN SECURITIES INC. and DEUTSCHE BANK SECURITIES INC., as joint lead
arrangers and joint bookrunners (in such capacities, the “Joint Lead
Arrangers”).

 

 

W I T N E S S E T H:

WHEREAS, the Guarantors, the Borrower, the Lenders, the Administrative Agent,
the Co-Documentation Agents, the Co-Arrangers, the Syndication Agent and the
Joint Lead Arrangers are parties to the Credit and Guarantee Agreement; and

WHEREAS, the Borrower and the Guarantors have requested that the Credit and
Guarantee Agreement be amended as set forth herein;

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

SECTION 1.            Defined Terms.  Terms defined in the Credit and Guarantee
Agreement and used herein shall have the meanings given to them in the Credit
and Guarantee Agreement.

 

SECTION 2.            Amendments to Credit Agreement.

 

(a)           Amendment to Section 1.1 (Definitions).  Section 1.1 of the Credit
and Guarantee Agreement is hereby amended as follows:


(I)            CLAUSE (I) OF THE DEFINITION OF “TERMINATION EVENT” IS HEREBY
REPLACED IN ITS ENTIRETY WITH THE FOLLOWING CLAUSE (I):

 

--------------------------------------------------------------------------------


 

“ (i) a “reportable event” described in Section 4043 of ERISA or in the
Regulations thereunder (excluding events for which the requirement for notice of
such reportable event has been waived under subsection .22, .23, .25, .27, or
.28 of PBGC Regulation Section 4043 and any event described in subsection .33 of
PBGC Regulation Section 4043)”.

(b)           Amendment to Section 6.7 (Notices).  Section 6.7 is hereby amended
by deleting the period at the end of paragraph (b) and replacing it with “; and”
and inserting the following new paragraph (c) thereafter as follows:


“(C)         COPY OF (I) ANY PROPOSAL FOR A WAIVER OF ANY “REPORTABLE EVENT”
SENT TO THE PBGC CONTEMPORANEOUS THEREWITH AND (II) ANY WAIVER GRANTED BY THE
PBGC PROMPTLY AFTER THE BORROWER RECEIVES NOTICE THAT SUCH WAIVER HAS BEEN
GRANTED BY THE PBGC.”.

(c)           Amendment to Section 7.7 (Restricted Payments).  Section 7.7 is
hereby amended by deleting subsection (c)(iv) in its entirety and replacing it
with the following:

“(iv)        Holdings may make required dividend and redemption payments in
respect of its outstanding Series C Preferred Stock pursuant to the Certificate
of Designations for the Series C Preferred Stock as in effect on the date
hereof.”.

(d)           Amendment to Section 8 (Events of Default).  Section 8(g)(vi) is
hereby replaced in its entirety with the following:


“(VI)        ANY PENSION PLAN SHALL FAIL TO SATISFY THE MINIMUM FUNDING STANDARD
REQUIRED FOR ANY PLAN YEAR OR PART THEREOF UNLESS A WAIVER OF SUCH STANDARD OR
EXTENSION OF ANY AMORTIZATION PERIOD IS GRANTED UNDER SECTION 412 OF THE CODE;
OR”.

SECTION 3.           Conditions to Effectiveness of this Amendment.

 

This Amendment shall become effective on the date (the “Amendment Effective
Date”) on which the following conditions precedent have been satisfied:


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS
AMENDMENT DULY EXECUTED AND DELIVERED BY (I) THE BORROWER, (II) THE GUARANTORS
AND (III) THE REQUIRED LENDERS;


(B)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AFTER GIVING EFFECT TO THE AMENDMENTS CONTEMPLATED HEREIN;


(C)           EACH OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN
PARTIES AND THEIR SUBSIDIARIES IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE AMENDMENT EFFECTIVE
DATE AS IF MADE ON AND AS OF SUCH DATE, EXCEPT FOR ANY REPRESENTATION AND
WARRANTY WHICH IS EXPRESSLY MADE AS OF AN EARLIER DATE, WHICH REPRESENTATION AND
WARRANTY SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
EARLIER DATE; AND


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF AN
OFFICER OF THE BORROWER AND EACH GUARANTOR IN FORM AND SUBSTANCE AS MAY
REASONABLY BE REQUESTED BY THE


 

2

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT WHICH SHALL, AMONG OTHER THINGS, CERTIFY AS TO MATTERS
DESCRIBED IN CLAUSES (B) AND (C) ABOVE.

SECTION 4.           Payment of Expenses.  The Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and expenses incurred in connection with this Amendment and any other documents
prepared in connection herewith, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

 


SECTION 5.           MISCELLANEOUS.


(A)           EFFECT.  EXCEPT AS EXPRESSLY AMENDED HEREBY, ALL OF THE
REPRESENTATIONS, WARRANTIES, TERMS, COVENANTS AND CONDITIONS OF THE LOAN
DOCUMENTS SHALL REMAIN UNAMENDED AND NOT WAIVED AND SHALL CONTINUE TO BE IN FULL
FORCE AND EFFECT.


(B)           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE OF
THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS, AND ALL OF
SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.  A SET OF THE COPIES OF THIS AMENDMENT SIGNED BY ALL THE PARTIES
SHALL BE LODGED WITH THE BORROWER AND THE ADMINISTRATIVE AGENT.


(C)           SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT WHICH IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


(D)           INTEGRATION.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE AGREEMENT OF THE LOAN PARTIES AND THE LENDERS WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND THERE ARE NO PROMISES, UNDERTAKINGS, REPRESENTATIONS
OR WARRANTIES BY THE LENDERS RELATIVE TO THE SUBJECT MATTER HEREOF NOT EXPRESSLY
SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER LOAN DOCUMENTS.


(E)           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Balance of Page Intentionally Blank]

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

NORTHWEST AIRLINES CORPORATION

 

 

 

By:

/s/ Daniel B. Matthews

      Name:    Daniel B. Matthews

      Title:      Senior Vice President & Treasurer

 

 

 

NORTHWEST AIRLINES HOLDINGS

CORPORATION

 

 

 

By:

/s/ Daniel B. Matthews

      Name:    Daniel B. Matthews

      Title:      Senior Vice President & Treasurer

 

 

 

NWA INC.

 

 

 

By:

/s/ Daniel B. Matthews

      Name:    Daniel B. Matthews

      Title:      Senior Vice President & Treasurer

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

By:

/s/ Daniel B. Matthews

      Name:    Daniel B. Matthews

      Title:      Senior Vice President & Treasurer

 

 

 

JPMORGAN CHASE BANK, as Administrative Agent and as a Lender

 

 

 

By:

 /s/ Matthew H. Massie

      Name:    Matthew H. Massie

      Title:      Managing Director

 

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

 

 

ABN AMRO Bank, N.V., Lender

 

 

 

By:

/s/ Thomas K. Peterson

      Name:    Thomas K. Peterson

      Title:      Senior Vice President

 

 

 

By:

/s/ Mary L. Honda

      Name:    Mary L. Honda

      Title:      Group Vice President

 

 

 

THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH

 

 

 

By:

/s/ Minoru Akimoto

      Name:    Minoru Akimoto

      Title:      General Manager

 

 

 

BNP PARIBAS

 

 

 

By:

/s/ Christine L. Howatt

      Name:    Christine L. Howatt

      Title:      Director

 

 

 

By:

/s/ Peter Labrie

      Name:    Peter Labrie

      Title:      Central Region Manager

 

 

 

CREDIT LYONNAIS NEW YORK BRANCH

 

 

 

By:

/s/ Bernard Weymuller

      Name:    Bernard Weymuller

      Title:      Senior Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE FIRST BOSTON

 

 

 

By:

/s/ Robert Hetu

      Name:    Robert Hetu

      Title:      Director

 

 

 

By:

/s/ Guy M. Baron

      Name:    Guy M. Baron

      Title:      Associate

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS (f/k/a Bankers Trust Company)

 

 

 

By:

/s/ Marguerite Sutton

      Name:    Marguerite Sutton

      Title:      Vice President

 

 

 

KREDITANSTALT FUR WIEDERAUFBAU

 

 

 

By:

 /s/ Susanne Hockmann

      Name:    Susanne Hockmann

      Title:      Vice President

 

 

 

By:

/s/ Petra Schoberth

Name: Petra Schoberth

Title: Senior Project Manager

 

 

 

THE ROYAL BANK OF SCOTLAND plc

 

 

 

By:

/s/ Maria Amaral-LeBlanc

      Name:    Maria Amaral LeBlanc

      Title:      Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

STATE STREET BANK AND TRUST COMPANY

 

 

 

By:

/s/ Mary H. Carey

      Name:    Mary H. Carey

      Title:      Assistant Vice President

 

 

 

UNION PLANTERS BANK

 

 

 

By:

/s/ Craig E. Gardella

      Name:    Craig E. Gardella

      Title:      Senior Vice President

 

 

 

U.S. BANK NATIONAL ASSOCIATION, Lender

 

 

 

By:

/s/ Mark R. Olmon

      Name:    Mark R. Olmon

      Title:      Senior Vice President

 

 